— Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered December 21, 1989, convicting defendant after a jury trial of manslaughter in the first degree, and sentencing him to an indeterminate prison term of from nine to eighteen years, unanimously reversed, on the law, and the matter is remanded for a new trial.
We find, as the People appropriately concede, that the trial court committed reversible error when it submitted to the jury a verdict sheet containing some of the elements of the crimes charged, in addition to the charges themselves, over the objection of defendant’s counsel. (See, People v Kelly, 76 NY2d 1013, affg 164 AD2d 767.) Concur — Sullivan, J. P., Milonas, Ross, Asch and Smith, JJ.